NUMBER 13-09-00115-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



TEXAS DEPARTMENT OF PUBLIC SAFETY,	Appellant,

v.


LAWRENCE ESPARZA,	Appellee.



On appeal from the 275th District Court
of Hidalgo County, Texas.




MEMORANDUM OPINION

 
Before Chief Justice Valdez and Justices Garza and Vela

Memorandum Opinion Per Curiam

	This case is before the Court on a joint motion to reverse and render judgment
granting partial relief.  According to the motion, the parties have reached an agreement to
settle and compromise their differences.  They ask this Court to reverse, in part, the Order
of Expunction entered by the 275th Judicial District Court of Hidalgo County, Texas on
January 29, 2009 in Cause No. C-212-09-E, and to render judgment granting relief in favor
of appellant on the possession of marijuana charge only.  See Tex. R. App. P.
42.1(a)(2)(A).
	The parties have agreed:  that appellee is not entitled to an expunction of records
related to his arrest for possession of marijuana because he was assessed and served a
six month term of deferred adjudication; that the order of expunction should be reversed
as to the possession of marijuana charge and that judgment should be rendered in favor
of appellant on the possession of marijuana charge only; and that appellee is entitled to
an expunction of records related to his arrest for driving while intoxicated and that judgment
should be rendered in favor of appellee on the driving while intoxicated charge only.
	We REVERSE, in part, the order of expunction entered on January 29, 2009, and
RENDER judgment granting relief in favor of appellant on the possession of marijuana
charge only.  See Tex. R. App. P. 42.1(a)(2)(A), 43.2(c). Costs will be taxed against
appellant.  See Tex. R. App. P. 42.1(d) ("Absent agreement of the parties, the court will tax
costs against the appellant.").  

									PER CURIAM
Memorandum Opinion delivered 
and filed this the 23rd day of April, 2009.